 


109 HR 4119 IH: Improve Interoperable Communications for First Responders Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4119 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To strengthen Federal leadership, provide grants, enhance outreach and guidance, and provide other support to State and local officials to achieve communications interoperability, to foster improved regional collaboration and coordination, to promote more efficient utilization of funding devoted to public safety communications, to promote research and development for first responder communications, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Improve Interoperable Communications for First Responders Act of 2005. 
2.FindingsCongress finds the following: 
(1)A major barrier to sharing information among police, firefighters, and others who may be called on to respond to terrorist attacks and other large-scale emergencies is the lack of interoperable communications systems, which can enable public safety agencies to talk to one another and share important, sometimes critical, information in an emergency. 
(2)Communications interoperability has been identified by the Department of Homeland Security as 1 of the most essential capabilities necessary for first responders to achieve the national preparedness goal the Department of Homeland Security has established for the Nation. 
(3)The lack of interoperability costs lives during terrorist attacks or natural disasters, but also during everyday emergency operations. 
(4)Achieving interoperability is difficult because some 50,000 local agencies typically make independent decisions about communications systems. This lack of coordination also dramatically increases the cost of public safety communications to Federal, State, local, and tribal governments. 
(5)Achieving the level of communications interoperability that is needed will require an unprecedented level of coordination and cooperation among Federal, State, local, and tribal public safety agencies. Establishing multidisciplinary, cross-jurisdictional governance structures to achieve the necessary level of collaboration is essential to accomplishing this goal. 
(6)The Intelligence Reform and Terrorism Prevention Act of 2004 requires the Secretary of Homeland Security, in consultation with other Federal officials, to establish a program to ensure public safety interoperable communications at all levels of government. 
(7)However, much more remains to be done. For example, in January 2005, the National Governors Association reported that while achieving interoperability ranked as the top priority for States, obtaining the equipment and technology to fulfill this goal remains a challenge. The large majority of States report that they have not yet achieved interoperability in their States. 
(8)Over 70 percent of public safety communications equipment is still analog, rather than digital. In fact, much of the communications equipment used by emergency responders is outdated and incompatible, which inhibits communication between State and local governments and between neighboring local jurisdictions. Additional grant funding would facilitate the acquisition of new technology to enable interoperability. 
(9)Stronger and more effective national, statewide, and regional leadership are required to improve interoperability. The Department of Homeland Security must provide national leadership by conducting nationwide outreach to each State, fostering the development of regional leadership, and providing substantial technical assistance to State, local, and tribal public safety officials, while more effectively utilizing grant programs that fund interoperable equipment and systems. 
(10)The Department of Homeland Security must implement pilot programs and fund and conduct research to develop and promote adoption of next-generation solutions for public safety communications. The Department of Homeland Security must also further develop its own internal expertise to enable it to better lead national interoperability efforts and to provide technically sound advice to State and local officials. 
(11)Communications interoperability can be accomplished at a much lower cost if strong national leadership drives cooperation and adoption of smart, new technology solutions. 
3.Office for Interoperability and Compatibility 
(a)In GeneralSection 7303(a)(2) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(2)) is amended to read as follows: 
 
(2)Office for Interoperability and Compatibility 
(A)Establishment of officeThere is established an Office for Interoperability and Compatibility within the Directorate of Science and Technology of the Department of Homeland Security to carry out this subsection. 
(B)DirectorThere shall be a Director of the Office for Interoperability and Compatibility, who shall be appointed by the Secretary of Homeland Security. 
(C)ResponsibilitiesThe Director of the Office for Interoperability and Compatibility shall— 
(i)assist the Secretary of Homeland Security in developing and implementing the program described in paragraph (1); 
(ii)carry out the Department of Homeland Security’s responsibilities and authorities relating to the SAFECOM Program; 
(iii)carry out section 510 of the Homeland Security Act of 2002; and 
(iv)conduct extensive, nationwide outreach and foster the development of interoperable communications systems by State, local, and tribal governments and public safety agencies, and by regional consortia thereof, by— 
(I)developing, updating, and implementing a national strategy to achieve communications interoperability, with goals and timetables; 
(II)developing a national architecture, which defines the components of an interoperable system and how they fit together; 
(III)establishing and maintaining a task force that represents the broad customer base of State, local, and tribal public safety agencies, as well as Federal agencies, involved in public safety disciplines such as law enforcement, firefighting, public health, and disaster recovery, in order to receive input and coordinate efforts to achieve communications interoperability; 
(IV)working with the Office of Domestic Preparedness Interoperable Communication Communications Technical Assistance Program to— 
(aa)provide technical assistance to State, local, and tribal officials; and 
(bb)facilitate the creation of regional task forces in each State, with appropriate governance structures and representation from State, local, and tribal governments and public safety agencies and from the Federal Government, to effectively address interoperability and other information-sharing needs; 
(V)promoting a greater understanding of the importance of interoperability and the benefits of sharing resources among all levels of State, local, tribal, and Federal government; 
(VI)promoting development of standard operating procedures for incident response and facilitating the sharing of information on best practices (including from governments abroad) for achieving interoperability; 
(VII)making recommendations to Congress about any changes in Federal law necessary to remove barriers to achieving communications interoperability; 
(VIII)funding and conducting pilot programs, as necessary, in order to— 
(aa)evaluate and validate new technology concepts in real-world environments to achieve public safety communications interoperability; 
(bb)encourage more efficient use of existing resources, including equipment and spectrum; and 
(cc)test and deploy public safety communications systems that are less prone to failure, support new non-voice services, consume less spectrum, and cost less; and 
(IX)performing other functions necessary to achieve communications interoperability. 
(D)Sufficiency of resourcesThe Secretary of Homeland Security shall provide the Office for Interoperability and Compatibility with the resources and staff necessary to carry out the purposes of this section. The Secretary shall further ensure that there is sufficient staff within the Office of Interoperability and Compatibility, the Office for Domestic Preparedness, and other offices of the Department of Homeland Security as necessary, to provide dedicated support to public safety organizations consistent with the responsibilities set forth in subparagraph (C)(iv).. 
(b)DefinitionSection 7303(g)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)(1)) is amended to read as follows: 
 
(1)Interoperable communications and communications interoperabilityThe terms interoperable communications and communications interoperability mean the ability of emergency response providers and relevant Federal, State, and local government agencies to communicate with each other as necessary, utilizing information technology systems and radio communications systems, and to exchange voice, data, or video with one another on demand, in real time, as necessary.. 
(c)Interoperability assessment; reportTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following: 
 
314.Interoperability assessment and report 
(a)Baseline AssessmentThe Secretary, acting through the Director of the Office for Interoperability and Compatibility, shall conduct a nationwide assessment to determine the degree to which communications interoperability has been achieved to date and to ascertain the needs that remain for interoperability to be achieved. 
(b)Annual ReportsNot later than one year after the date of enactment of this section, and annually thereafter, the Secretary, acting through the Director of the Office for Interoperability and Compatibility, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the Department’s progress in implementing and achieving the goals of the Improve Interoperable Communications for First Responders Act of 2005. The first report submitted under this subsection shall include a description of the findings of the assessment conducted under subsection (a).. 
4.Research and development 
(a)In GeneralTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 3, is further amended by adding at the end the following: 
 
315.Interoperability research and development 
(a)In GeneralThe Secretary shall establish a comprehensive research and development program to promote communications interoperability among first responders, including by— 
(1)promoting research on a competitive basis through the Directorate of Science and Technology Homeland Security Advanced Research Projects Agency; and 
(2)considering establishment of a Center of Excellence under the Department of Homeland Security Centers of Excellence Program, using a competitive process, focused on enhancing information and communications systems for first responders. 
(b)PurposesThe purposes of the program established under subsection (a) include— 
(1)understanding the strengths and weaknesses of the diverse public safety communications systems currently in use; 
(2)examining how current and emerging technology can make public safety organizations more effective, and how Federal, State, and local agencies can utilize this technology in a coherent and cost-effective manner; 
(3)exploring Federal, State, and local policies that will move systematically towards long-term solutions; 
(4)evaluating and validating new technology concepts, and promoting the deployment of advanced public safety information technologies for interoperability; and 
(5)advancing the creation of a national strategy to promote interoperability and efficient use of spectrum in communications systems, improve information sharing across organizations, and use advanced information technology to increase the effectiveness of first responders in valuable new ways.. 
(b)Authorization of AppropriationsIn addition to the funds authorized to be appropriated by section 7303(a)(3) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(a)(3)), there are authorized to be appropriated for the operations of the Office for Interoperability and Compatibility, to provide technical assistance through the office for Domestic Preparedness, to fund and conduct research under section 315 of the Homeland Security Act of 2002, and for other appropriate entities within the Department of Homeland Security to support the activities described in section 7303 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194) and sections 314 and 315 of the Homeland Security Act of 2002, as added by this Act— 
(1)$127,232,000 for fiscal year 2006; 
(2)$126,549,000 for fiscal year 2007; 
(3)$125,845,000 for fiscal year 2008; 
(4)$125,121,000 for fiscal year 2009; and 
(5)such sums as may be necessary for each subsequent fiscal year. 
5.Dedicated funding to achieve interoperabilityThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following: 
 
XVIIIDEDICATED FUNDING TO ACHIEVE INTEROPERABILITY 
1801.Interoperability grants 
(a)In GeneralThe Secretary, through the Office, shall make grants to States and eligible regions for initiatives necessary to achieve short-term or long-term solutions to statewide, regional, national and, where appropriate, international interoperability. 
(b)Use of Grant FundsGrants awarded under subsection (a) may be used for initiatives to achieve short-term or long-term solutions to interoperability within the State or region and to assist with any aspect of the communication life cycle, including— 
(1)statewide or regional communications planning; 
(2)system design and engineering; 
(3)procurement and installation of equipment; 
(4)training and exercises; and 
(5)other activities determined by the Secretary to be integral to the achievement of communications interoperability. 
(c)CoordinationThe Secretary shall ensure that the Office coordinates its activities with Office of Interoperability and Compatibility, the Directorate of Science and Technology, and other Federal entities so that grants awarded under this section, and other grant programs related to homeland security, fulfill the purposes of this Act and facilitate the achievement of communications interoperability consistent with the national strategy. 
(d)Application 
(1)In generalA State or eligible region desiring a grant under this section shall submit an application at such time, in such manner, and accompanied by such information as the Secretary may reasonably require. 
(2)Minimum contentsAt a minimum, each application submitted under paragraph (1) shall— 
(A)identify the critical aspects of the communications life cycle, including planning, system design and engineering, procurement and installation, and training for which funding is requested; 
(B)describe how— 
(i)the proposed use of funds would be consistent with and address the goals in any applicable State homeland security plan, and, unless the Secretary determines otherwise, are consistent with the national strategy and architecture; and 
(ii)the applicant intends to spend funds under the grant, to administer such funds, and to allocate such funds among any participating local governments; and 
(C)be consistent with the Interoperable Communications Plan required by section 7303(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f)). 
(e)State Review and Submission 
(1)In generalTo ensure consistency with State homeland security plans, an eligible region applying for a grant under this section shall submit its application to each State within which any part of the eligible region is located for review before submission of such application to the Secretary. 
(2)DeadlineNot later than 30 days after receiving an application from an eligible region under paragraph (1), each such State shall transmit the application to the Secretary. 
(3)State disagreementIf the Governor of any such State determines that a regional application is inconsistent with the State homeland security plan of that State, or otherwise does not support the application, the Governor shall— 
(A)notify the Secretary in writing of that fact; and 
(B)provide an explanation of the reasons for not supporting the application at the time of transmission of the application. 
(f)Award of Grants 
(1)ConsiderationsIn approving applications and awarding grants under this section, the Secretary shall consider— 
(A)the nature of the threat to the State or eligible region; 
(B)the location, risk, or vulnerability of critical infrastructure and key national assets, including the consequences from an attack on critical infrastructure in nearby jurisdictions; 
(C)the size of the population, as well as the population density of the area, that will be served by the interoperable communications systems, except that the Secretary shall not establish a minimum population requirement that would disqualify from consideration an area that otherwise faces significant threats, vulnerabilities, or consequences; 
(D)the extent to which grants will be utilized to implement interoperability solutions— 
(i)consistent with the national strategy and compatible with the national architecture; and 
(ii)more efficient and cost effective than current approaches; 
(E)the number of jurisdictions within regions participating in the development of interoperable communications systems, including the extent to which the application includes all incorporated municipalities, counties, parishes, and tribal governments within the State or eligible region, and their coordination with Federal and State agencies; 
(F)the extent to which a grant would expedite the achievement of interoperability in the State or eligible region with Federal, State, and local agencies; 
(G)the extent to which a State or eligible region, given its financial capability, demonstrates its commitment to expeditiously achieving communications interoperability by supplementing Federal funds with non-Federal funds; 
(H)whether the State or eligible region is on or near an international border; 
(I)the extent to which geographic barriers pose unusual obstacles to achieving communications interoperability; and 
(J)the threats, vulnerabilities, and consequences faced by the State or eligible region related to at-risk site or activities in nearby jurisdictions, including the need to respond to terrorist attacks arising in those jurisdictions. 
(2)Review panel 
(A)In generalThe Secretary shall establish a review panel under section 871(a) to assist in reviewing grant applications under this section. 
(B)RecommendationsThe review panel established under subparagraph (A) shall make recommendations to the Secretary regarding applications for grants under this section. 
(C)MembershipThe review panel established under subparagraph (A) shall include individuals with technical expertise in communications interoperability as well as emergency response providers and other relevant State and local officials. 
(3)Availability of fundsAny grant funds awarded that may be used to support interoperability shall, as the Secretary may determine, remain available for up to 3 years, consistent with section 7303(e) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(e)). 
(4)Allocation 
(A)In generalIn awarding grants under this subsection, the Secretary shall ensure that each State receives, for each fiscal year, the greater of— 
(i)0.55 percent of the amounts appropriated for grants under this section; or 
(ii)the eligible State’s sliding scale baseline allocation of 28.62 percent of the amounts appropriated for grants under this section. 
(B)Other entitiesNotwithstanding subparagraph (A), the Secretary shall ensure that for each fiscal year— 
(i)the District of Columbia receives 0.55 percent of the amounts appropriated for grants under this section; 
(ii)the Commonwealth of Puerto Rico receives 0.35 percent of the amounts appropriated for grants under this section; and 
(iii)American Samoa, the Commonwealth of the Northern Mariana islands, Guam, and the Virgin Islands each receive 0.055 percent of the amounts appropriated for grants under this section. 
(C)PossessionsExcept as provided in subparagraph (B), no possession of the United States shall receive a baseline distribution under subparagraph (A). 
(g)DefinitionsAs used in this section, the following definitions apply: 
(1)Eligible regionThe term eligible region means— 
(A)2 or more contiguous incorporated municipalities, counties, parishes, Indian tribes or other general purpose jurisdictions that— 
(i)have joined together to enhance communications interoperability between first responders in those jurisdictions and with State and Federal officials; and 
(ii)includes the largest city in any metropolitan statistical area, as defined by the Office of Management and Budget; or 
(B)any other area the Secretary determines to be consistent with the definition of a region in the national preparedness guidance issued under Homeland Security Presidential Directive 8. 
(2)Interoperable communications and communications interoperabilityThe terms interoperable communications and communications interoperability mean the ability of emergency response providers and relevant Federal, State, and local government agencies to communicate with each other as necessary, utilizing information technology systems and radio communications systems, and to exchange voice, data, or video with one another on demand, in real time, as necessary. 
(3)OfficeThe term office refers to the Office of Domestic Preparedness of the Office of State and Local Government Preparedness and Coordination within the Department of Homeland Security. 
(4)Sliding scale baseline allocationThe term sliding scale baseline allocation means 0.0001 multiplied by the sum of— 
(A)the value of a State’s population relative to that of the most populous of the 50 States of the United States, where the population of such States has been normalized to a maximum value of 100; and 
(B)1/4 of the value of a State’s population density relative to that of the most densely populated of the 50 States of the United States, where the population density of such States has been normalized to a maximum value of 100. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to carry out the purposes of this section— 
(1)$400,000,000 for fiscal year 2006; 
(2)$500,000,000 for fiscal year 2007; 
(3)$600,000,000 for fiscal year 2008; 
(4)$800,000,000 for fiscal year 2009; 
(5)$1,000,000,000 for fiscal year 2010; and 
(6)such sums as may be necessary for each subsequent fiscal year.. 
6.Technical and conforming amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended— 
(1)by inserting after the item relating to section 313 the following new item:


Sec. 314. Interoperability assessment and report; and  
(2)by adding at the end the following new item:


TITLE XVIII—DEDICATED FUNDING TO ACHIEVE INTEROPERABILITY
Sec. 1801. Interoperability grants.  
7.Source of fundsAmounts appropriated to carry out this Act shall be made available from funds available for— 
(1)reeducations in the Millennium Challenge Account; 
(2)the Export-Import Bank; 
(3)the Overseas Private Investment Corporation; and 
(4)the International Trade Administration. 
8.TerminationThis Act and the amendments made by this Act shall terminate on the date that is five years after the date of the enactment of this Act.  
 
